Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/GB2017/050601.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
 	Claims 16-19, 21, and 23-37 are pending.
 
Election/Restrictions
Applicant elected with traverse of Group IV with an election of species of (1) Clostridium butyricum as the Clostridium strain and (2) introduction of a phaB gene of SEQ ID NO:1 (codon optimized sequence from Cupriavidus necator) encoding an (R)-3-hydroxybutyryl-CoA dehydrogenase as the modification made in said Clostridium butyricum  in the reply filed on March 6, 2020.   
Claims 18, 21, 24-33, and 37 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there March 6, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Response to Arguments
 	Applicant’s amendment and arguments filed on February 5, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Objections
In view of the italicization of “Cupriavidus necator” in claim 35, the objection of claim 35 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17, 19, 23, 34, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass C. butyricum comprising any non-native gene expressing (R)-3-hydroxybutyryl-CoA dehydrogenase, any non-native PhaB gene, or any non-native PhaB gene having at least 60-99% sequence identity with SEQ ID NO:1, wherein said C. butyricum comprises native non substrate specific dehydrogenase/reductase enzymes able to convert (R)-3-hydroxybutyryl-CoA to (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol and said C. butyricum can produce (4)-3-hydroxybutyric acid and/or (4)-1,3-butanediol.  Therefore, the claims are drawn to C. butyricum comprising a genus of non-native gene expressing (R)-3-hydroxybutyryl-CoA dehydrogenase, non-native phaB gene having unknown structure or non-native PhaB gene 60-99% sequence identity to SEQ ID NO:1, wherein said Clostridium or C. butyricum produces (R)-3-hydroxybutyryl-CoA and (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol.  
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “(R)-3-hydroxybutyryl-CoA dehydrogenase” and “PhaB” fails to provide a sufficient description of the genus of polynucleotides that when expressed in C. butyricum, the C. butyricum produces (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol, as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
Cupriavidus necator PhaB) that can be expressed/integrated in three Clostridium species, C. acetobutylicum, C. saccharoperbutyacetonicum, and C. butyricum, wherein said Clostridium species produce (R)-3-hydroxybutyryl-CoA, which are converted to (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol by native dehydrogenases/reductase enzymes comprised in said Clostridium species.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, a single species is not enough and does not constitute a representative number of species to describe the claimed C. butyricum comprising any non-native gene expressing any (R)-3-hydroxybutyryl-CoA dehydrogenase, any non-native phaB gene, or any non-native PhaB gene 60-99% sequence identity to SEQ ID NO:1, wherein said C. butyricum produces (R)-3-hydroxybutyryl-CoA, which is converted to (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol, and there is no evidence on the record of the relationship between the structure of the above example and the structure of the claimed genus.  Therefore, the specification fails to describe a representative species of the claimed method. 
Production of (R)-3-hydroxybutyryl-CoA rather than the natural S-enantiomer in Clostridium host expressing an (R) specific hydroxybutyryl-CoA dehydrogenase was not well established since production of (R)-3-hydroxybutyryl-CoA rather than the natural S-enantiomer was surprising (pages 2-3 of the instant specification).  Table 1 is limited to Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. While the exemplary enzymes/genes were known in the art, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed Clostridium butyricum that produces (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol.   Although expression of exogenous enzymes was known in the art, directing carbon flow towards a target product via genetic engineering is subject to feedback inhibition and carbon source inhibition, and bottlenecks caused by accumulation of intermediates. Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of enzymes/genes to express in the claimed Clostridium species.  
Regarding claims 34 and 36, with the aid of a computer, one of skill in the art could identify all polynucleotides having 60-99% sequence identity with SEQ ID NO:1.  However, there is no teaching regarding which 1-40% of the nucleic acids can vary from SEQ ID NO:1 and still result in a PhaB gene encoding (R)-3-hydroxybutyryl-CoA dehydrogenase.     
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of a gene encoding an 
While general knowledge in the art may have allowed one of skill in the art to identify other polynucleotides encoding proteins expected to have the same or similar tertiary structure, there was no general knowledge in the art about (R)-3-hydroxybutyryl-CoA dehydrogenase activity to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO:1 as representative of other polynucleotides encoding polypeptides having (R)-3-hydroxybutyryl-CoA dehydrogenase activity.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 16-17, 19, 23, 34, and 36. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicants argue the claims meet the written description requirement because the specification provides (1) the inventors have surprisingly found that the introduction and expression of an (R) specific hydroxybutyryl-CoA dehydrogenase in to a Clostridium host leads to the production of (R)-3-hydroxybutyryl-CoA rather than the 
This is not found persuasive.  As discussed in the written description guidelines, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  Satisfactory disclosure of a representative number depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.  For inventions in an unpredictable art, adequate written description of a genus which 
The claims are not directed to (R)-3-hydroxybutyryl-CoA dehydrogenases.  Instead, the claims are directed to C. butyricum, C. acetobutylicum, or C. saccharoperbutyacetonicum that produces (R)-3-hydroxybutyric acid and/or (R)-1,3-butaniediol.  As disclosed in the specification and as stated by Applicant, production of (R)-3-hydroxybutyryl-CoA rather than the natural S-enantiomer in Clostridium host expressing an (R) specific hydroxybutyryl-CoA dehydrogenase was not well established and that production of (R)-3-hydroxybutyryl-CoA rather than the natural S-enantiomer was surprising (page 2-3 of the instant specification and page 6 of the Remarks filed on February 5, 2021).   Although (R)-3-hydroxybutyryl-CoA dehydrogenases were known in the art, other than the single PhaB gene of SEQ ID NO:1 (codon optimized Cupriavidus necator PhaB), the specification fails to disclose a representative number of species of C. butyricum comprising any non-native gene expressing any (R)-3-hydroxybutyryl-CoA dehydrogenase, any non-native phaB gene, or any non-native PhaB gene 60-99% sequence identity to SEQ ID NO:1, wherein said C. butyricum produces (R)-3-hydroxybutyryl-CoA, which is converted to (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol.  Although Table 1 of the instant specification discloses exemplary enzymes that can theoretically produce (R)-3-hydroxybutyryl-CoA rather than the natural S-enantiomer, the claims are not directed to products claims of the exemplary enzymes, but Clostridium comprising said enzymes that produces (R)-3-hydroxybutyric acid Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. While the exemplary enzymes/genes were known in the art, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed Clostridium species.   Although expression of exogenous enzymes was known in the art, directing carbon flow towards a target product via genetic engineering is subject to feedback inhibition and carbon source inhibition, and bottlenecks caused by accumulation of intermediates. Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of enzymes/genes to express in any Clostridium.  
Hence the rejection is maintained.
 
Claims 16-17, 19, 23, 34, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the PhaB gene of SEQ ID NO:1 (codon optimized Cupriavidus necator phaB) that can be expressed/integrated in three Clostridium species, C. acetobutylicum, C. saccharoperbutyacetonicum, and C. butyricum, wherein the Clostridium produces (R)-3-hydroxybutyryl-CoA which is converted to (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol by native dehydrogenase/reductase enzymes comprised in the Clostridium species, does not reasonably provide enablement for C. butyricum comprising any non-native gene expressing (R)-3-hydroxybutyryl-CoA dehydrogenase, Clostridium or C. butyricum produces (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''  In this case, the examiner has broadly interpreted the claims to encompass C. butyricum comprising any non-native gene expressing (R)-3-hydroxybutyryl-CoA dehydrogenase, any non-native PhaB gene, or any non-native PhaB gene having at least 60-99% sequence identity with SEQ ID NO:1, wherein said C. butyricum comprises a native non substrate specific dehydrogenase/reductase enzymes able to convert (R)-3-hydroxybutyryl-CoA and (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol and said C. butyricum can produce (4)-3-hydroxybutyric acid and/or (4)-1,3-butanediol.  
. butyricum expressing an extremely large number of non-native genes encoding (R)-3-hydroxybutyryl-CoA dehydrogenases, any non-native PhaB, or any non-native PhaB having at least 60% sequence identity to SEQ ID NO:1, wherein the resulting C. butyricum produces (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol.  In the instant case, the specification only teaches one PhaB gene of SEQ ID NO:1 (codon optimized Cupriavidus necator PhaB) that can be expressed/integrated in three Clostridium species, C. acetobutylicum, C. saccharoperbutyacetonicum, and C. butyricum, wherein said Clostridium species produce (R)-3-hydroxybutyryl-CoA, which are converted to (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol by native dehydrogenases/reductase enzymes comprised in said Clostridium species.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While the skilled artisan can transform cells with various polynucleotides using well-known and widely used techniques in the art, the amount of experimentation required is not routine due to the fact that the number of species encompassed by the claims is extremely large.
In the absence of rational and predictable scheme for expressing/integrating any non-native gene (R)-3-hydroxybutyryl-CoA dehydrogenase, any non-native PhaB gene, or any non-native PhaB having 60-99% sequence identity to SEQ ID NO:1 in C. butyricum comprising, wherein said C. butyricum produces (R)-3-hydroxybutyryl-CoA and (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be C. butyricum produces (R)-3-hydroxybutyryl-CoA and (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
The specification does not provide guidance as to (R)-3-hydroxybutyryl-CoA dehydrogenase genes or PhaB genes other than the PhaB gene of SEQ ID NO:1 that can be used in order to make a Clostridium butyrium cell producing(R)-3-hydroxybutyryl-CoA and (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol. 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to the teaching of one PhaB gene of SEQ ID NO:1 (codon optimized Cupriavidus necator PhaB) that can be expressed/integrated in three Clostridium species, C. acetobutylicum, C. saccharoperbutyacetonicum, and C. butyricum, wherein said Clostridium species produce (R)-3-hydroxybutyryl-CoA, which Clostridium species.  The speciation fails to provide any information as to the structural elements required in a phaB gene  or (R)-3-hydroxybutyryl-CoA dehydrogenase gene that can be expressed/integrated into Clostridium butyrium cell resulting in production of (R)-3-hydroxybutyryl-CoA, which is converted to (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol.   No correlation between structure and function of producing (R)-3-hydroxybutyryl-CoA in any Clostridium cell using any phaB gene  or (R)-3-hydroxybutyryl-CoA dehydrogenase gene has been presented.     
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claim are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
In response to the previous Office Action, applicants have traversed the above rejection.  
Clostridium host leads to the production of (R)-3-hydroxybutyryl-CoA rather than the natural S-enantiomer, (2) this general principle is not restricted to the specific (R)-3-hydroxybutyryl-CoA dehydrogenase encoded by SEQ ID NO:1 and is merely an example of a sequence encoding an (R) form of hydroxybutyryl-CoA dehydrogenases, and (3) the naming of (R)-3-hydroxybutyryl-CoA dehydrogenase specifically separates from (S)-3-hydroxybutyryl-CoA dehydrogenase since (R)-3-hydroxybutyryl-CoA dehydrogenases produce the (R) form from acetoacetyl-CoA and the skilled person would be able to  distinguish the (S) and (R) forms of hydroxybutyryl-CoA dehydrogenases by their known conserved sequences/motifs.
This is not found persuasive.  The claims are not directed to (R)-3-hydroxybutyryl-CoA dehydrogenases.  Instead, the claims are directed to C. butyricum, C. acetobutylicum, or C. saccharoperbutyacetonicum that produces (R)-3-hydroxybutyric acid and/or (R)-1,3-butaniediol.  As disclosed in the specification and as stated by Applicant, production of (R)-3-hydroxybutyryl-CoA rather than the natural S-enantiomer in Clostridium host expressing an (R) specific hydroxybutyryl-CoA dehydrogenase was not well established and that production of (R)-3-hydroxybutyryl-CoA rather than the natural S-enantiomer was surprising (page 2-3 of the instant specification and page 6 of the Remarkes filed on February 5, 2021).   Although (R)-3-hydroxybutyryl-CoA dehydrogenases were known in the art, other than the single PhaB gene of SEQ ID NO:1 (codon optimized Cupriavidus necator PhaB), the specification Clostridium butyrium cell producing(R)-3-hydroxybutyryl-CoA and (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol.  Although expression of exogenous enzymes was known in the art, the specification provides no guidance with regard to which specific enzymes/genes to express in Clostridium butyricum to produce (R)-3-hydroxybutyryl-CoA rather than the natural S-enantiomer other than acetobutylicum, C. saccharoperbutyacetonicum, and C. butyricum expressing PhaB of SEQ ID NO:1.  Without specific guidance, those skilled in the art will be subjected to undue experimentation of making and testing each of the enormously large number of enzymes/genes from such experimentation.   Therefore, it would require undue experimentation of the skilled artisan to make the claimed Clostridium.   
Hence the rejection is maintained.      

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 19, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adelstein (WO 2014/190251 – form PTO-1449).
Regarding claim 16, Adelstein discloses a Clostridium or C. acetobutylicum comprising a non-native gene expressing an (R)-3-hydroxybutyryl-CoA dehydrogenase, which converts acetoacetyl-CoA to (R)-3-hydroxybutyryl-CoA (Abstract, pages 23-25, 91-92, claims 4-6 and 11, and Figure 2). The Clostridium of Adelstein comprises of one or more native dehydrogenase/reductase able to convert (R)-3-hydroxybutyryl-CoA to (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol because Clostridiums naturally produce said dehydrogenase/reductase (see page 3 of the instant specification).  Regarding claim 17, the non-native gene of the Clostridium of Adelstein is a PhaB gene (pages 92).  Regarding claim 19, the Clostridium of Adelstein comprises a native S stereo specific crotonase because Clostridiums naturally produce said crotonase (see page 2 of the instant specification).     Regarding claim 23, the non-native PhaB gene of the Clostridiums naturally has been integrated into a chromosome of the Clostridium (pages 6-7).  Therefore, the reference of Adelstein anticipates claims 16-17, 19, and 23.
In response to the previous Office Action, Applicant has traversed the above rejection.  
	Applicant argues that Adelstein does not specially disclose a Clostridia organism comprising a non-native (R)-3-hydroxybutyrl-CoA dehydrogenase that produces (R)-3-hydroxybutyric acid and (R)-1,3-butanediol because (1) Adelstein is ultimately directed to producing (R)-hydroxybutyryl-(3R)-hydroxybutyrate rather than (R)-3-hydroxybutyric Clostridium as the preferred microorganism or that Clostridial can be modified to make it capable of producing the (R) isoform of 3-hydroxybutyric acid and 1,3-butanediol using only the single foreign gene expressing a non-native (R)-3-hydroxybutyryl-CoA dehydrogenase, and (3) there is no teaching or suggestion that the specific modification to Clostridium should be the introduction of a non-native gene expressing an (R)-3-hydroxybutyrl-CoA dehydrogenase and this would result in Clostridium that produces (R)-3-hydroxybutyric acid and (R)-1,3-butanediol.
This is not found persuasive. 
(1) The claims do not exclude production of (R)-hydroxybuty-(3R)-hydroxybutyrate.  As pointed out by Applicant, Adelstein is directed to the production (R)-hydroxybuty-(3R)-hydroxybutyrate, which occurs via production of (R)-3-hydroxybutyric acid and (R)-1,3-butanediol. Further, Adelstein discloses a microorganism, such as Clostridiums/C. acetobutylicum, comprising non-native gene expressing an (R)-3-hydroxybutyrl-CoA dehydrogenase, wherein the (R)-3-hydroxybutyrl-CoA dehydrogenase converts acetoacetyl-CoA to (R)-3-hydroxybutyryl-CoA (Figure 2, enzyme “B” is the (R)-3-hydroxybutyrl-CoA dehydrogenase, pages 23-25, 91-92, claims 4-6 and 11). Since Clostridiums/C. acetobutylicum naturally produces native dehydrogenase/reductase enzymes (see page 3 of the instant specification), the native non substrate specific dehydrogenase/reductase enzymes comprised in said Clostridium/C. acetobutylicum are able to convert the (R)-3-hydroxybutyryl-CoA produced to (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol.  Further, the ability to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol is an inherent characteristic C. acetobutylicum since the C. acetobutylicum comprises all the enzymes necessary to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol via (R)-3-hydroxybutyrl-CoA. 
(2) A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." See MPEP 2131.  In the instant case, Adelstein discloses a microorganism comprising a non-native PhaB gene expressing an (R)-3-hydroxybutyryl-CoA dehydrogenase (abstract, pages 91-92, and claims 4-6 and 11).  Adelstein discloses using Clostridium or C. acetobutylicum as the microorganism (pages 23-25). Therefore, since one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the Clostridium of the instant claims are anticipated by Adelstein.  Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., producing the (R) isoform of 3-hydroxybutyric acid and 1,3-butanediol using only the single foreign gene expressing a non-native (R)-3-hydroxybutyryl-CoA dehydrogenase) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not recite a limitation that the Clostridium species consist of a single foreign gene or a single non-native gene expressing an (R)-3-hydroxybutyrl-CoA dehydrogenase.  
 Clostridiums/C. acetobutylicum, comprising non-native gene expressing an (R)-3-hydroxybutyrl-CoA dehydrogenase, wherein the (R)-3-hydroxybutyrl-CoA dehydrogenase converts acetoacetyl-CoA to (R)-3-hydroxybutyryl-CoA (Figure 2, enzyme “B” is the (R)-3-hydroxybutyrl-CoA dehydrogenase, pages 23-25, 91-92, claims 4-6 and 11). Since Clostridiums/C. acetobutylicum naturally produce said native dehydrogenase/reductase enzymes (see page 3 of the instant specification), the native non substrate specific dehydrogenase/reductase enzymes comprised in said Clostridium/C. acetobutylicum are able to convert the (R)-3-hydroxybutyryl-CoA produced to (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol. The ability to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol is an inherent characteristic that necessarily flows from expressing the (R)-3-hydroxybutyrl-CoA dehydrogenase in the C. acetobutylicum since the C. acetobutylicum comprises all the enzymes necessary to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol via (R)-3-hydroxybutyrl-CoA..
Hence the rejection is maintained. 	

Claim(s) 16-17, 19, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (EP 2 899 270 – form PTO-1449).
Regarding claim 22, Aoki discloses a Clostridium or C. acetobutylicum comprising a non-native gene expressing an (R)-3-hydroxybutyryl-CoA dehydrogenase, which converts acetoacetyl-CoA to (R)-3-hydroxybutyryl-CoA (Abstract, [0015]-[0016], [0026]-[0027], [0039], claims 1 and 8, and Figure 1).  The Clostridium of Aoki comprises  Clostridiums naturally produce said dehydrogenase/reductase (see page 3 of the instant specification).  Regarding claim 17, the non-native gene of the Clostridium of Aoki is PhaB ([0044]).  Regarding claim 19, the Clostridium of Aoki comprise a native S stereo specific crotonase because Clostridiums naturally produce said crotonase (see page 2 of the instant specification).  Regarding claim 23, the non-native PhaB gene of the Clostridiums of Aoki has been integrated into a chromosome of the Clostridium ([0035]-[0036]).  Therefore, the reference of Aoki anticipates claims 16-17, 19, and 23. 
In response to the previous Office Action, Applicant has traversed the above rejection.  
	Applicant argues that Aoki does not specially disclose a Clostridia organism comprising a non-native (R)-3-hydroxybutyrl-CoA dehydrogenase that produces (R)-3-hydroxybutyric acid and (R)-1,3-butanediol because (1) Aoki is ultimately directed to producing butanediols and the instant claims are novel for the same reasons as provided above for Adelstein, (2) there is no specific example of the use of a Clostridium as the preferred microorganism, and (3) there is no teaching or suggestion that the specific modification to Clostridium should be the introduction of a non-native gene expressing an (R)-3-hydroxybutyrl-CoA dehydrogenase and this would result in Clostridium that produces (R)-3-hydroxybutyric acid and (R)-1,3-butanediol.
This is not found persuasive. 
(1) The claims do not exclude production of butanediols.  Aoki discloses a microorganism, such as Clostridiums/C. acetobutylicum, comprising non-native gene Clostridiums/C. acetobutylicum naturally produces native dehydrogenase/reductase enzymes (see page 3 of the instant specification), the native non substrate specific dehydrogenase/reductase enzymes comprised in said Clostridium/C. acetobutylicum are able to convert the (R)-3-hydroxybutyryl-CoA produced to (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol.  Further, the ability to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol is an inherent characteristic that necessarily flows from expressing the (R)-3-hydroxybutyrl-CoA dehydrogenase in the C. acetobutylicum since the C. acetobutylicum comprises all the enzymes necessary to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol via (R)-3-hydroxybutyrl-CoA. 
(2) A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." See MPEP 2131.  In the instant case, Aoki discloses a microorganism comprising a non-native PhaB gene expressing an (R)-3-hydroxybutyryl-CoA dehydrogenase ([0026]-[0027], [0039], claims 1 and 8, and Figure 1).  Aoki discloses using Clostridium acetobutylicum as the host microorganism ([0039].  Therefore, since one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the Clostridium of the instant claims are anticipated by Aoki.  
 Clostridiums/C. acetobutylicum, comprising non-native gene expressing an (R)-3-hydroxybutyrl-CoA dehydrogenase, wherein the (R)-3-hydroxybutyrl-CoA dehydrogenase converts acetoacetyl-CoA to (R)-3-hydroxybutyryl-CoA ([0026]-[0027], [0039], claims 1 and 8, and Figure 1). Since Clostridiums/C. acetobutylicum naturally produce said native dehydrogenase/reductase enzymes (see page 3 of the instant specification), the native non substrate specific dehydrogenase/reductase enzymes comprised in said Clostridium/C. acetobutylicum are able to convert the (R)-3-hydroxybutyryl-CoA produced to (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol. The ability to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol is an inherent characteristic that necessarily flows from expressing the (R)-3-hydroxybutyrl-CoA dehydrogenase in the C. acetobutylicum since the C. acetobutylicum comprises all the enzymes necessary to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol via (R)-3-hydroxybutyrl-CoA.
Hence the rejection is maintained. 

Claim(s) 16-17, 19, 23, and 34-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koepke (US 9,738,875 – cited previously on form PTO-892).
Regarding claim 16, Koepke discloses a Clostridium or C. butyricum comprising a non-native gene expressing an (R)-3-hydroxybutyryl-CoA dehydrogenase, which converts acetoacetyl-coA to (R)-3-hydroxybutyryl-CoA (Figures 1, 6 and 11, Column 3, lines 3-6 and 24-25, Column 9, lines 48-67, Column 28, lines 19-24 and lines 38-44, Column 37 line 50 through Column 38 line 60, Column 51, line 36, and claims 1, 6, 9, Clostridium of Koepke comprises of one or more native dehydrogenase/reductase able to convert (R)-3-hydroxybutyryl-CoA to (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol because Clostridiums naturally produce said dehydrogenase/reductase (see page 3 of the instant specification).  Regarding claims 17 and 35, the non-native gene of the Clostridium of Koepke is Cupriavidus necator PhaB (Figures 6 and 11 and Column 9, lines 57-61).  Regarding claim 19, the Clostridium of Koepke comprise a native S stereo specific crotonase because Clostridiums naturally produce said crotonase (see page 2 of the instant specification).  Regarding claim 23, the non-native PhaB gene of the Clostridiums of Koepke has been integrated into a chromosome of the Clostridium (Column 44, lines 31-41 and Column 47, lines 10-26).  Regarding claims 34 and 36, the Cupriavidus necator PhaB gene (SEQ ID NO:121) of Koepke has at least 60% sequence identity to SEQ ID NO:1 (see the sequence alignment below).  Therefore, the reference of Koepke anticipates claims 16-17, 19, 23, and 34-36. 
In response to the previous Office Action, Applicant has traversed the above rejection.  
	Applicant argues that Koepke does not specially disclose a Clostridia organism comprising a non-native (R)-3-hydroxybutyrl-CoA dehydrogenase that produces (R)-3-hydroxybutyric acid and (R)-1,3-butanediol because (1) Koepke is directed to genetically engineered bacterium comprising exogenous Ptb and Buk, which catalyze non native substrates into non-native products focusing on C1 fixing (gas fermenting) bacteria, (2) the present invention is directed to Clostridium that can produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol via addition of one exogenous gene, (R)-Clostridium should be the introduction of a non-native gene expressing an (R)-3-hydroxybutyrl-CoA dehydrogenase and this would result in Clostridium that produces (R)-3-hydroxybutyric acid and (R)-1,3-butanediol.
This is not found persuasive. 
(1) The instant claims do not exclude expression of Ptb and Buk.  
(2) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., can produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol via addition of one exogenous gene, (R)-3-hydroxybutyrl-CoA dehydrogenase) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not recite a limitation that the Clostridium species consist of a single foreign gene or a single non-native gene expressing an (R)-3-hydroxybutyrl-CoA dehydrogenase.  
(3) A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." See MPEP 2131.  In the instant case, Koepke discloses a microorganism comprising a non-native PhaB gene expressing an (R)-3-hydroxybutyryl-CoA dehydrogenase (Figures 1, 6 and 11, Column 3, lines 3-6 and 24-25, Column 9, lines Clostridium or C. butriicum as preferred microorganism (Column 51, line 36, and claims 1, 6, 9, and 13-15). Therefore, since one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the Clostridium of the instant claims are anticipated by Koepke.  Further, as discussed above, Koepke discloses a microorganism, such as Clostridiums/C. butyricum, comprising non-native gene expressing an (R)-3-hydroxybutyrl-CoA dehydrogenase, such as an Cupriavidus necator PhaB having at least 60% sequence identity to the codon optimized Cupriavidus necator PhaB of SEQ ID NO:1 of the instant application, wherein the (R)-3-hydroxybutyrl-CoA dehydrogenase converts acetoacetyl-CoA to (R)-3-hydroxybutyryl-CoA (Figures 1, 6 and 11, Column 3, lines 3-6 and 24-25, Column 9, lines 48-67, Column 28, lines 19-24 and lines 38-44, Column 37 line 50 through Column 38 line 60, Column 51, line 36, and claims 1, 6, 9, and 13-15). Since Clostridiums/C. butyricum naturally produce said native dehydrogenase/reductase enzymes (see page 3 of the instant specification), the native non substrate specific dehydrogenase/reductase enzymes comprised in said Clostridium/C. butyricum are able to convert the (R)-3-hydroxybutyryl-CoA produced to (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol. The ability to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol is an inherent characteristic that necessarily flows from expressing the Cupriavidus necator PhaB encoding (R)-3-hydroxybutyrl-CoA dehydrogenase in the C. butyricum since the C. butyricum comprises all the enzymes necessary to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol via (R)-3-hydroxybutyrl-CoA..
maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 

Claims 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,987,325 (reference patent.  Issued from Application No. 16/334,966). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claim 16 of the instant application and claims 1-13 of the reference patent are both directed to a Clostridium butyricum comprising a non-native gene expressing an (R)-3-hydroxybutyryl-CoA dehydrogenase, wherein the C. butyricum produces (R)-3-hybroxybutyrate.  Further, C. butyricum comprises of one or more native dehydrogenase/reductase able to convert (R)-3-hydroxybutyryl-CoA to (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol because Clostridiums naturally produce said dehydrogenase/reductase (see page 3 of the instant specification).  Regarding claim 19 of the instant application, C. butyricum comprise a native S stereo specific crotonase because Clostridiums naturally produce said crotonase (see page 2 of the instant specification).  The ability to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol is an inherent characteristic that necessarily flows from expressing the (R)-3-hydroxybutyrl-CoA dehydrogenase in the C. butyricum since the C. butyricum comprises the enzymes necessary to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-C. butyricum of claim 3 as the bacteria expressing (R)-3-hydroxybutyrl-CoA dehydrogenase of claim 2.  One of ordinary skill in the art would have been motivated to do this because C. butyricum is specifically name as the bacteria of claims 1-2.   
Therefore, the conflicting claims are not patentably distinct from each other.   
Applicant has requested that this rejection be held in abeyance until patentable subject matter is identified.


Claims 16-17, 19, 23, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,987,325 (reference patent) in view of Koepke (US 9,738,875 – cited previously on form PTO-892).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claim 16 of the instant application and claims 1-14 of the reference patent are both directed to a Clostridium butyricum comprising a non-native gene expressing an (R)-3-hydroxybutyryl-CoA dehydrogenase, wherein the C. butyricum produces (R)-3-hybroxybutyrate.   Further, C. butyricum comprises of one or more native dehydrogenase/reductase able to convert (R)-3-hydroxybutyryl-CoA to (R)-3- Clostridiums naturally produce said dehydrogenase/reductase (see page 3 of the instant specification).  Regarding claim 19 of the instant application, C. butyricum comprise a native S stereo specific crotonase because Clostridiums naturally produce said crotonase (see page 2 of the instant specification).   The ability to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol is an inherent characteristic that necessarily flows from expressing the Cupriavidus necator PhaB encoding (R)-3-hydroxybutyrl-CoA dehydrogenase in the C. butyricum since the C. butyricum comprises the enzymes necessary to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol via (R)-3-hydroxybutyrl-CoA..  
The claims of the reference patent do not explicitly recite expression of a non-native Cupriavidus necator PhaB having at least 60% sequence identity to the Cupriavidus necator PhaB of SEQ ID NO:1 of the instant application integrated into the chromosome of the C. butyricum
Regarding claim 16, Koepke discloses a Clostridium or C. butyricum comprising a non-native gene expressing an (R)-3-hydroxybutyryl-CoA dehydrogenase (Figures 1, 6 and 11, Column 3, lines 3-6 and 24-25, Column 9, lines 48-67, Column 28, lines 19-24 and lines 38-44, Column 37 line 50 through Column 38 line 60, Column 51, line 36, and claims 1, 6, 9, and 13-15).  Regarding claims 17 and 35, the non-native gene of the Clostridium of Koepke is Cupriavidus necator PhaB (Figures 6 and 11 and Column 9, lines 57-61).  Regarding claim 23, the non-native PhaB gene of the Clostridiums of Koepke has been integrated into a chromosome of the Clostridium (Column 44, lines 31-41 and Column 47, lines 10-26).  Regarding claims 34 and 36, the Cupriavidus necator PhaB gene (SEQ ID NO:121) of Koepke has at least 60% sequence identity to SEQ ID NO:1 (see the sequence alignment below).  
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the C. butyricum of claims 1-13 of the reference patent by expressing known (R)-3-hydroxybutyryl-CoA dehydrogenase, such as the Cupriavidus necator PhaB and integrating said PhaB into the chromosome of the C. butyricum because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One of ordinary skill in the art would have had a reasonable expectation of success since Koepke discloses a C. butyricum comprising a non-native Cupriavidus necator PhaB expressing an (R)-3-hydroxybutyryl-CoA dehydrogenase, wherein the C. butyricum produces (R)-hydroxybutyryl-CoA.
Therefore, the conflicting claims are not patentably distinct from each other.   

Claims 16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of Application No. 16/982,149 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claim 16 of the instant application and claims 1-14 of the reference application are both directed to a Clostridium butyricum comprising a non-native gene expressing an (R)-3-hydroxybutyryl-CoA dehydrogenase, wherein the C. butyricum produces (R)-3-hybroxybutyrate.  Further, C. butyricum comprises of one or more native dehydrogenase/reductase able to convert (R)-3-hydroxybutyryl-CoA to (R)-3- Clostridiums naturally produce said dehydrogenase/reductase (see page 3 of the instant specification).  Regarding claim 19 of the instant application, C. butyricum comprise a native S stereo specific crotonase because Clostridiums naturally produce said crotonase (see page 2 of the instant specification).  The ability to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol is an inherent characteristic that necessarily flows from expressing the Cupriavidus necator PhaB encoding (R)-3-hydroxybutyrl-CoA dehydrogenase in the C. butyricum since the C. butyricum comprises the enzymes necessary to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol via (R)-3-hydroxybutyrl-CoA.  Therefore, claims 1-14 of the reference application anticipates claims 16 and 19 of the instant application.  Alternatively, claims 16 and 19 of the instant application cannot be considered patentably distinct over claims 1-14 of the reference application because it would have been obvious to one having ordinary skill in the art to modify claims 1-14 of the reference application by selecting C. butyricum of claim 11 as the bacteria expressing (R)-3-hydroxybutyrl-CoA dehydrogenase of claim 6.  One of ordinary skill in the art would have been motivated to do this because C. butyricum is specifically named as the bacteria of claims 1-6.   
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-17, 19, 23, and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of Application No. 16/982,149 Clostridium butyricum comprising a non-native gene expressing an (R)-3-hydroxybutyryl-CoA dehydrogenase, wherein the C. butyricum produces (R)-3-hybroxybutyrate.  Further, C. butyricum comprises of one or more native dehydrogenase/reductase able to convert (R)-3-hydroxybutyryl-CoA to (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol because Clostridiums naturally produce said dehydrogenase/reductase (see page 3 of the instant specification).  Regarding claim 19 of the instant application, C. butyricum comprise a native S stereo specific crotonase because Clostridiums naturally produce said crotonase (see page 2 of the instant specification).  The ability to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol is an inherent characteristic that necessarily flows from expressing the Cupriavidus necator PhaB encoding (R)-3-hydroxybutyrl-CoA dehydrogenase in the C. butyricum since the C. butyricum comprises the enzymes necessary to produce (R)-3-hydroxybutyric acid and/or (R)-1,3-butanediol via (R)-3-hydroxybutyrl-CoA.
The claims of the reference application do not explicitly recite expression of a non-native Cupriavidus necator PhaB having at least 60% sequence identity to the Cupriavidus necator PhaB of SEQ ID NO:1 of the instant application integrated into the chromosome of the C. butyricum
Regarding claim 16, Koepke discloses a Clostridium or C. butyricum comprising a non-native gene expressing an (R)-3-hydroxybutyryl-CoA dehydrogenase (Figures 1, Clostridium of Koepke is Cupriavidus necator PhaB (Figures 6 and 11 and Column 9, lines 57-61).  Regarding claim 23, the non-native PhaB gene of the Clostridiums of Koepke has been integrated into a chromosome of the Clostridium (Column 44, lines 31-41 and Column 47, lines 10-26).  Regarding claims 34 and 36, the Cupriavidus necator PhaB gene (SEQ ID NO:121) of Koepke has at least 60% sequence identity to SEQ ID NO:1 (see the sequence alignment below).  
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the C. butyricum of claims 1-14 of the reference application by expressing known (R)-3-hydroxybutyryl-CoA dehydrogenase, such as the Cupriavidus necator PhaB and integrating said PhaB into the chromosome of the C. butyricum because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One of ordinary skill in the art would have had a reasonable expectation of success since Koepke discloses a C. butyricum comprising a non-native Cupriavidus necator PhaB expressing an (R)-3-hydroxybutyryl-CoA dehydrogenase, wherein the C. butyricum produces (R)-hydroxybutyryl-CoA.
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

	Claims 16-19, 21, and 23-37 are pending.

	Claims 18, 21, 24-33, and 37 are withdrawn.

	Claims 16-17, 19, 23, and 34-36 are rejected.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/           Primary Examiner, Art Unit 1652                                                                                                                                                                                             


Sequence alignment between PhaB of SEQ ID NO:1 of the instant application (“Qy”) and PhaB of SEQ ID NO:121 of Koepke (US 9,738,875) (“Db”)


US-15-293-191-121
; Sequence 121, Application US/15293191
; Patent No. 9738875
; GENERAL INFORMATION
;  APPLICANT: LanzaTech New Zealand Limited
;  TITLE OF INVENTION: GENETICALLY ENGINEERED BACTERIUM COMPRISING ENERGY-GENERATING
;  TITLE OF INVENTION:FERMENTATION PATHWAY
;  FILE REFERENCE: LT117US1
;  CURRENT APPLICATION NUMBER: US/15/293,191
;  CURRENT FILING DATE: 2016-10-13
;  PRIOR APPLICATION NUMBER: US 62/240,850
;  PRIOR FILING DATE: 2015-10-13
;  NUMBER OF SEQ ID NOS: 195
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 121
;  LENGTH: 10922
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
;  FEATURE:
;  NAME/KEY: misc_feature
;  OTHER INFORMATION: pMTL8225-budA::thlA-phaB, plasmid
US-15-293-191-121

  Query Match             68.9%;  Score 512.6;  DB 30;  Length 10922;
  Best Local Similarity   80.6%;  
  Matches  599;  Conservative    0;  Mismatches  144;  Indels    0;  Gaps    0;

Qy          1 ATGACTCAAAGAATAGCTTATGTGACTGGAGGAATGGGTGGAATAGGAACTGCAATATGC 60
              ||||| ||||||||||| || || || || || |||||||| ||||||||||||||||| 
Db       7940 ATGACACAAAGAATAGCATACGTAACAGGTGGTATGGGTGGTATAGGAACTGCAATATGT 7999

Qy         61 CAAAGGTTAGCTAAAGATGGATTTAGAGTAGTTGCTGGATGTGGTCCAAACTCTCCAAGA 120
              ||||| ||||| ||||||||||||||||| || |||||||| || |||||   ||| |||
Db       8000 CAAAGATTAGCAAAAGATGGATTTAGAGTTGTAGCTGGATGCGGACCAAATAGTCCTAGA 8059

Qy        121 AGAGAAAGATGGCTTGAACAGCAAAAAGCTTTAGGTTTTGACTTTGTAGCAAGTGAAGGA 180
              |||||||  ||| | ||||| ||||||||  | || ||||| ||  ||||   |||||| 
Db       8060 AGAGAAAAGTGGTTAGAACAACAAAAAGCACTTGGATTTGATTTCATAGCTTCTGAAGGT 8119

Qy        181 AACGTTGCTGACTGGGATTCAACTAAGACAGCTTTTGATAAAGTTAAAGCAGAAGTTGGA 240
              ||||| || || ||||| |||||||| || |||||||||||||||||| | |||||||| 
Db       8120 AACGTAGCAGATTGGGACTCAACTAAAACTGCTTTTGATAAAGTTAAATCTGAAGTTGGT 8179

Qy        241 GAGGTAGATGTATTAATAAATAATGCTGGAATAACTAGAGACGTTGTTTTTAGAAAAATG 300
              || || |||||||||||||||||||| || || |||||||| || || |||||||| |||
Db       8180 GAAGTTGATGTATTAATAAATAATGCAGGTATTACTAGAGATGTAGTATTTAGAAAGATG 8239

Qy        301 ACAAGAGCAGACTGGGATGCAGTAATTGATACTAATTTAACTAGCTTATTTAATGTGACT 360
              |||||||| ||||||||||||||||| ||||||||| | |||||  | || ||||| |||
Db       8240 ACAAGAGCTGACTGGGATGCAGTAATAGATACTAATCTTACTAGTCTTTTCAATGTAACT 8299

Qy        361 AAGCAAGTAATAGACGGTATGGCTGATAGAGGATGGGGAAGAATAGTAAATATATCAAGT 420
              ||||| ||||| || |||||||| |||||||| ||||| ||||||||||||||       
Db       8300 AAGCAGGTAATTGATGGTATGGCAGATAGAGGTTGGGGTAGAATAGTAAATATTAGTTCA 8359

Qy        421 GTAAACGGTCAGAAAGGTCAATTTGGACAGACAAATTATTCAACAGCAAAAGCTGGATTA 480

Db       8360 GTTAATGGACAAAAAGGTCAGTTTGGACAGACAAATTATTCTACAGCTAAAGCAGGTCTT 8419

Qy        481 CATGGTTTTACTATGGCATTAGCACAGGAAGTTGCAACAAAGGGAGTTACTGTTAATACT 540
              ||||||||||| ||||| ||||||||||||||||| ||||| || ||||| ||||| |||
Db       8420 CATGGTTTTACAATGGCTTTAGCACAGGAAGTTGCTACAAAAGGTGTTACAGTTAACACT 8479

Qy        541 GTTTCTCCAGGATATATTGCAACAGATATGGTTAAAGCAATTAGACAAGACGTTTTAGAC 600
              |||  ||||||||||||||| || || ||||| || || || |||||||| ||| | || 
Db       8480 GTTAGTCCAGGATATATTGCTACTGACATGGTAAAGGCTATAAGACAAGATGTTCTTGAT 8539

Qy        601 AAAATTGTAGGAACAATACCTGTTAAAAGACTTGGAGAGCCTGAGGAGATTGCAAGTATT 660
              |||||||| |  |||||||| || || ||| | |||   ||||| ||||| |||  ||||
Db       8540 AAAATTGTTGCTACAATACCAGTAAAGAGATTAGGACTTCCTGAAGAGATAGCATCTATT 8599

Qy        661 TGCGCTTGGCTTTCATCTGATGAAAGTGGTTTTTCTACAGGTGCAGATTTTAGTTTAAAT 720
              || || ||| | |||  ||| |||   || || || || ||||| ||||||   ||||| 
Db       8600 TGTGCATGGTTATCAAGTGAAGAATCAGGATTCTCAACTGGTGCTGATTTTTCATTAAAC 8659

Qy        721 GGTGGTCTTCACATGGGTTAGTA 743
              |||||| | |||||||| || ||
Db       8660 GGTGGTTTACACATGGGATAATA 8682